Citation Nr: 0718903	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  06-33 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's PTSD is manifested by impairment of memory, 
depressed mood, flashbacks, insomnia, and difficulty 
concentrating; the veteran's GAF score is 55.  


CONCLUSION OF LAW

The schedular criteria for a rating of 50 percent for 
service-connected PTSD have been approximated.  38 U.S.C.A. 
§§ 1155, 5107, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in April 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement an increased rating for his service-
connected PTSD.  The RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also requested that 
the veteran send any evidence in his possession that 
pertained to the claim.   

In correspondence dated in September 2006, the RO informed 
the veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and all 
private medical records that the veteran requested.  The RO 
also provided the veteran with a VA examination in May 2004.  
A report of this examination has been reviewed by the Board.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2006).  

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).

A GAF score of 51-60 reflects some moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  Id.  

Analysis

The veteran claims that the severity of his service-connected 
PTSD has increased and that he is entitled to a rating higher 
than the currently assigned 30 percent.  In his VA Form 9, 
dated in October 2006, the veteran cited anxiety, sleep 
impairment, and memory loss as characteristics of his PTSD 
warranting a higher rating.  The medical evidence in support 
of the claim consists of a VA examination report, dated in 
May 2004, and VAMC mental health outpatient treatment notes, 
dated from January 2004 to December 2006.  The Board finds 
that this evidence, which is summarized below, shows that the 
veteran's condition as a whole more closely approximates the 
criteria for a rating of 50 percent rather than the currently 
assigned 30 percent.  

In the May 2004 VA examination report, Dr. T.H., Clinical 
Neuropsychologist, discussed the veteran's present condition 
as found upon a clinical interview of the veteran, a battery 
of questionnaires and psychometric tests, and a review of his 
claims file.  As reported by Dr. T.H., the veteran presented 
to the examination neatly dressed and well groomed.  The 
veteran's speech was within normal limits and eye contact was 
appropriate.  Thought content seemed focused on his wife, 
whose health was deteriorating due to Alzheimer's, and upon 
his former days as a Marine.  The veteran's mood was neutral 
to sad and his affect was congruent with mood, except when he 
began talking about certain combat experiences.  When this 
occurred, the veteran became emotionally labile.  The veteran 
presented no evidence of suicidal or homicidal ideations.

Dr. T.H. found the veteran's immediate attention to be normal 
for his age, however, he described the veteran's 
concentration as "tenuous."  The veteran was also found to 
have impairment of short term memory.  The veteran also 
reportedly experienced sleep difficulties due to occasional 
nightmares of the day he was wounded in combat.    

Regarding the PTSD, Dr. T.H. confirmed the diagnosis, noting 
that the veteran endorsed the cardinal elements of the 
disorder: (1) Being exposed to life-threatening situations, 
(2) Reexperiencing the trauma in nightmares, (3) Avoidance, 
(4) Increased arousal, (5) Increased irritability, (6) 
Feeling jumpy, (7) Sleep disturbances and nightmares of the 
traumatic event.  The veteran also had a mild abreaction when 
asked to recount his traumatic experience.

Dr. T.H. reported that the Davidson Trauma Scale (DTS) was 
administered in an attempt to further delineate the symptoms 
of PTSD.  Dr. T.H. explained that the veteran's summary DTS 
score of 98 exceeded the cut-off point of 68 and was thus in 
the range considered positive for the frequency and 
significant severity of PTSD symptoms.  

Regarding the veteran's overall level of functioning, Dr. 
T.H. assigned a GAF score of 55, which reflected a moderate 
degree of symptom severity.  Dr. T.H. stated that the PTSD, 
which was the presenting disorder, appeared to have been 
triggered or at least exacerbated by the veteran "losing" 
his spouse to Alzheimer's.  Regarding the depressed mood that 
the veteran experienced as a result of his wife's 
deteriorating condition, Dr. T.H. stated that that and the 
PTSD were "intertwined and inseparable at this point."

The VAMC mental health treatment records, dated from January 
2004 to December 2006, reflected that the veteran presented 
with complaints of depression, memory loss, nightmares and 
insomnia, and flashbacks.  In a May 2005 mental health 
individual note, Dr. J.L. reported that the veteran continued 
to be saddened by his wife's deteriorating condition.  In a 
mental health individual note dated in September 2006, Dr. 
J.L. noted that the veteran's wife has past away several 
months earlier and that the veteran was grieving over the 
loss.  

The Board finds that overall, the veteran's impairment of 
social and occupational functioning approximates the criteria 
of a 50 percent rating.  Notably, the veteran has 
demonstrated impairment of memory, depressed mood, 
flashbacks, insomnia, and difficulty concentrating.  Also, 
the veteran's GAF score of 55 reflects a moderate degree of 
disability.  

Although it appears that the veteran's wife's deteriorating 
condition may have contributed to the severity of his 
symptoms, the Board is mindful of the VA examiner's 
description of the resulting depression as "inseparable" 
from the PTSD.  Due to the inability of the VA examiner to 
separate the signs and symptoms of these conditions, the 
Board finds that the benefit of the doubt must be resolved in 
his favor.  38 C.F.R. § 4.3 (2006).  In doing this, the Board 
attributes the majority of the veteran's symptoms to his 
PTSD.

In finding that a 50 percent rating is warranted, the Board 
declines to grant a 70 percent rating.  The competent medical 
evidence is negative for evidence of characteristics such as 
suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse; spatial disorientation; neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships.  Overall, the criteria for 
a 70 percent rating have not been met. 

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected PTSD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, to the extent that the veteran's service-
connected PTSD interferes with his employability, the 
currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).









ORDER

A rating of 50 percent for service-connected PTSD is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


